


Exhibit 10.21
BEAZER HOMES USA, INC.
2014 LONG-TERM INCENTIVE PLAN
EMPLOYEE AWARD AGREEMENT FOR
RESTRICTED STOCK
THIS EMPLOYEE AWARD AGREEMENT FOR RESTRICTED STOCK (this “Agreement”) is made as
of [_____________], 2014 by and between Beazer Homes USA, Inc., a Delaware
corporation (the “Company”), and [_____________], an individual resident of the
State of Georgia (“Participant”).
WITNESSETH:
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company wishes to award to Participant [________] shares of Restricted
Stock under the Company’s 2014 Long-Term Incentive Plan (the “Plan”).
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties hereby agree to the terms and conditions set forth
below.
1.    AWARD OF RESTRICTED STOCK
(a)    Award; Effective Date. The Company hereby grants to Participant,
effective as of [__________], 2014 (the “Restricted Stock Effective Date”),
[________] restricted Shares (as defined in the Plan), subject to the terms of
the Plan and subject to such further restrictions as are set forth below. Such
restricted Shares are hereinafter referred to as “Restricted Stock.”
(b)    Vesting; Change in Control; Restrictions.
(i)    Subject in each case to the provisions of this Section 1, the Restricted
Stock awarded hereunder shall vest as to one-third of the aggregate Shares
(rounded to the nearest whole Share) on each of the first and second
anniversaries of the Restricted Stock Effective Date and with respect to the
remaining Shares on the third anniversary of the Restricted Stock Effective Date
(each such date on which the Restricted Stock vests is hereinafter referred to
as a “Vesting Date” and the third anniversary of the Restricted Stock Effective
Date is hereinafter referred to as the “Final Vesting Date”), provided
Participant has remained continuously employed with the Company and/or its
affiliates from the Restricted Stock Effective Date until the applicable Vesting
Date.






--------------------------------------------------------------------------------



(ii)    Notwithstanding Section 1(b)(i), upon the occurrence of a Change in
Control (as defined in the Plan) prior to the Final Vesting Date, provided
Participant has remained continuously employed with the Company and/or its
affiliates from the Restricted Stock Effective Date until the date of the Change
in Control, the Committee shall have the authority to determine that the
Restricted Stock: (A) will be continued by the Company (if the Company is the
surviving entity); or (B) will be assumed by the surviving entity or its parent
or subsidiary; or (C) will be substituted for by the surviving entity or its
parent or subsidiary with an equivalent award for the Restricted Stock. If (A),
(B) or (C) above apply, the continued, assumed or substituted awards will
provide (X) similar terms and conditions, including Vesting Dates, and preserve
the same benefits as the Restricted Stock that is being continued or replaced,
and (Y) that, in the event of Participant’s involuntary termination of
employment by the Company without Cause (as defined in the Plan) or termination
by the Participant for Good Reason (as defined in the Plan), in either case,
prior to the Final Vesting Date and on, or within the two-year period following,
the date of the Change in Control, the unvested Restricted Stock (or unvested
substituted award) will fully vest and become immediately nonforfeitable. In the
event that upon the occurrence of a Change in Control, the Committee determines
that (A), (B) and (C) shall not apply, the Committee shall have the
discretionary authority to determine the impact of the Change in Control on the
outstanding unvested Restricted Stock as provided in Section 16 of the Plan.
(iii)    In the event Participant’s employment is terminated by the Company as a
result of his/her Disability (as defined in the Plan) or by the Participant by
reason of Retirement (as hereinafter defined), or Participant dies while an
employee of the Company or any of its affiliates, prior to the Final Vesting
Date, then the unvested Restricted Stock will vest with respect to such number
of Shares (rounded to the nearest whole Share) equal to the product of (A) the
total number of Shares of unvested Restricted Stock multiplied by (B) a fraction
(not to exceed one), the numerator of which shall be equal to the number of
whole months (counting each month as ending on the first day of the calendar
month) elapsed from the Restricted Stock Effective Date until the date of such
death, Disability or Retirement (not to exceed 36), and the denominator of which
shall be 36, and remaining unvested Restricted Stock shall be forfeited and the
Company shall have no further obligation to Participant with respect to such
forfeited Restricted Stock.
For purposes of this Agreement, “Retirement” shall mean a voluntary termination
of employment by Participant at age 65 or older with at least five (5) years of
service with the Company and/or its affiliates. Participant

2



--------------------------------------------------------------------------------



may request approval for Retirement treatment if the Participant is between the
ages of 62 and 65 with at least five (5) years of service with the Company
and/or its affiliates at the time of any voluntary termination. At the sole
discretion of the Committee, such requests can be approved or denied.
(iv)    Prior to a Vesting Date, the Restricted Stock shall not be voluntarily
or involuntarily sold, assigned, transferred, pledged, alienated, hypothecated
or encumbered by Participant, other than by will or the laws of descent and
distribution.
(v)    Prior to the Vesting Dates, Participant shall have voting rights and
receive dividends, if and when declared, on the Restricted Stock held by the
Company on behalf of Participant.
(c)    Forfeiture of Restricted Stock. In the event Participant is terminated by
the Company, whether with or without Cause, or Participant resigns from or
otherwise terminates his/her employment with the Company or any of its
affiliates (other than as a result of his/her (A) Disability, (B) death or (C)
Retirement), prior to the Final Vesting Date, then the Restricted Stock which is
held by Participant and not vested on the date of such termination shall be
forfeited by Participant, and the Company shall have no further obligation to
Participant with respect to such forfeited Restricted Stock; provided, that if
Participant is terminated by the Company without Cause or Participant terminates
employment for Good Reason, in either case, prior to the Final Vesting Date and
on, or within the two-year period following, the date of a Change in Control,
the provisions of Section 1(b)(ii) shall apply.
2.    ADJUSTMENT OF SHARES
If there shall be any Adjustment of Shares as provided for in Section 4.3 of the
Plan, then appropriate adjustments in the outstanding unvested portion of the
Restricted Stock shall be made by the Committee, the manner of such adjustments
being made as provided for under the Plan.
3.    MISCELLANEOUS
(a)    The Plan. The award of Restricted Stock provided for herein is made
pursuant to the Plan and is subject to the terms and conditions of the Plan. The
terms of this Agreement shall be interpreted in accordance with the Plan and any
capitalized term used in this Agreement but not defined herein shall have the
meaning set forth in the Plan. The Plan is available for inspection during
business hours at the principal offices of the Company (currently located at
1000 Abernathy Road, Suite 260, Atlanta, Georgia 30328), and a copy of the Plan
may be obtained by

3



--------------------------------------------------------------------------------



Participant through a request in writing therefor directed to the Secretary of
the Company. To the extent the terms of this Agreement are inconsistent with the
Plan, the terms of the Plan shall control.
(b)    No Right to Employment. This Agreement shall not confer on Participant
any right with respect to continuance of employment by the Company or any of its
affiliates, nor will it interfere in any way with the right of the Company or
any of its affiliates to terminate the employment of Participant at any time for
any reason.
(c)    Taxes. Participant shall be responsible for satisfying any income and
employment tax withholding obligations attributable to participation in the Plan
and the vesting of the Restricted Stock. Participant may elect to satisfy
his/her federal and state income and employment tax withholding obligations upon
the vesting of Restricted Stock, by (i) having the Company withhold a portion of
the Shares otherwise to be delivered upon the vesting of Restricted Stock having
a Fair Market Value (as defined in the Plan) equal to the minimum amount of
federal and state income and employment taxes required to be withheld, (ii)
delivering to the Company Shares, other than the Shares issuable upon the
vesting of Restricted Stock, with a Fair Market Value equal to such taxes, (iii)
delivering to the Company cash, check (bank check, certified check or personal
check), money order or wire transfer equal to such taxes upon the vesting of
Restricted Stock, or (iv) any combination of Sections 3(c)(i) through (iii). Any
election to have Shares withheld must be made on or before the date that the
amount of tax to be withheld is determined. Participant may not make a Section
83(b) election with respect to the Restricted Stock awarded hereunder.
(d)    Recoupment of Incentive Compensation. This grant of Restricted Stock
shall be subject to the terms of any policy of recoupment of compensation
adopted by the Company as provided for in Section 15.3 of the Plan and
Participant hereby agrees to the requirements of this Section 3(d).
(e)    Stock Certificates. The Restricted Stock awarded hereunder shall be held
in a book entry account by the Company. Appropriate adjustments shall be made by
the Company to the Restricted Stock awarded hereunder to reflect changes made by
the Committee pursuant to those events described in Section 2 above. Upon
vesting of the Restricted Stock awarded hereunder, the Shares shall continue to
be held in a book entry account by the Company, unless Participant requests
delivery of stock certificates representing such Shares, in which case a
certificate or certificates representing such Shares shall be delivered to
Participant, which certificate or certificates may contain such legends as the
Company, in its sole discretion, deems necessary or advisable in connection with
applicable securities

4



--------------------------------------------------------------------------------



laws. Such certificates shall be delivered as soon as administratively
practicable, but no later than 30 days after any such request.
(f)    Waivers. No waiver at any time of any term or provision of this Agreement
shall be construed as a waiver of any other term or provision of this Agreement
and a waiver at any time of any term or provision of this Agreement shall not be
construed as a waiver at any subsequent time of the same term or provision.
(g)    Headings. All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of the provisions hereof.
(h)    Counterparts. This Agreement may be executed via facsimile transmission
signature and in counterparts, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument.
(i)    Committee Determinations. The Committee shall have the discretionary
authority to interpret, construe and administer the terms of this Agreement in
accordance with the Plan.
(j)    Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this EMPLOYEE AWARD
AGREEMENT FOR RESTRICTED STOCK covering the award of Restricted Stock effective
as of [______________], 2014 and dated as of the date first written above.
BEAZER HOMES USA, INC.




By: ________________________________
        




PARTICIPANT




___________________________________
Name





5

